Title: To James Madison from Robert Taylor, 16 September 1804
From: Taylor, Robert
To: Madison, James


Dear Sir
Septr. 16th. [1804]
I have not attempted as yet to prepare the writing proper for you &ca. to execute, because from what passed between us it appeared to be necessary to confer with your brother William. I have not seen him but believe he has certainly returned. It is presumed from the latitude of the power intended to be given me that advancements, other than land & slaves, will be involved in the decision—how am I to know what each amounts to? This ought to be agreed, unless there is some controversy what is an advancement in which case the circumstances ought to be stated. It will be entirely impossible for me to close the accounts &ca. before your departure, three days at least of next week will be taken up with court—& then follows Orange & district courts. I have detained the servant & sketched off the condition of an arbitration bond, which if approved can be copied under an obligatory part which any one can draw. If it is not full enough you can insert the omission or erase any thing improperly included. If all explanations are to be received from your brother William does it not strike you that it will give him a great advantage in the settlement. It is not intended to insinuate that any improper impressions would be attempted by him—but the most upright man upon earth will view his pretensions partially. I have not the memorandum of your father respecti⟨n⟩g the lands intended for Miss N. Madison—this will be wanting to draw the deed between you. I expect to return on tuesday evening from Culpeper court. I am Yrs. afftely
Robert Taylor
